—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered June 7, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The officer’s observation of a waistband bulge appearing to be a handgun, corroborated by a prior radio message, provided ample basis for the minimal intrusion of touching defendant’s waistband, whereupon the officer felt the butt of the gun. We see no reason to disturb the court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761).
*353Defendant’s challenge to the certification of the ballistics report presented to the Grand Jury is, in essence, a challenge to the sufficiency of the Grand Jury evidence, and thus is not reviewable on appeal from the judgment of conviction (CPL 210.30 [6]).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.